LOS ANGELES CAPITAL MANAGEMENT AND EQUITY RESEARCH INC. Code of Ethics Effective July 22, 2009 Table of Contents Introduction 1 General Principles 1 Scope of the Code 2 Persons Covered by the Code 2 Family Members of LA Capital Employees 2 Standards of Business Conduct 2 Conflicts of Interest 2 Proprietary Accounts 3 Disciplinary Events 3 Gifts and Entertainment 3 Prohibited Transactions 3 Compliance Procedures 4 Restricted Securities 4 Pre-Clearance Procedures 4 Disclosure of Personal Holdings 5 Quarterly Transaction Reports 6 Quarterly Personal Brokerage Statements 6 Exempt Reporting Requirements 7 Certification of Compliance with Code of Ethics 7 Administration and Enforcement of Code 8 Annual Review 8 Recordkeeping 8 Reporting of Violations 8 Sanctions 9 Definitions Appendix A LA Capital Sub-Advised Mutual Funds Appendix B Restricted Securities List Appendix C Initial Report Appendix D Annual Report Appendix E Quarterly Report Appendix F Personal Trade Pre-Clearance Appendix G Introduction This Code of Ethics (“the code”) establishes the rules of conduct for Los Angeles Capital Management and Equity Research, Inc. (“LA Capital”) under Section 204 of the Investment Advisers Act of 1940 and under rule 17j-1 of the Investment Company Act of 1940.This Code of Ethics has been adopted by the firm’s Board of Directors. General Principles LA Capital acts as a fiduciary to its clients and therefore, has an affirmative duty of care, loyalty, honesty and good faith to act in their best interests.The firm’s personnel have an obligation to uphold these duties.At a minimum, the firm and its employees have: 1. The duty to place the interests of the client before the firm at all times; 2. The requirement that all personal securities transactions be conducted in such a manner as to be consistent with the code of ethics and to avoid any actual or potential conflict of interest or any abuse of an employee’s position of trust and responsibility; 3. The principle that investment adviser personnel should not take inappropriate advantage of their positions; 4. The fiduciary duty to keep information concerning the identity of security holdings and financial circumstance of a client confidential; 5. The principle that independence in the investment decision making process is paramount; and 6. The duty to report any violations of the code to the Chief Compliance Officer (“CCO”). All employees must comply with applicable Federal securities laws, and as an adviser we are prohibited from the following: 1. Employing a device, scheme or artifice that would defraud an Investment Advisory Client (Client); 2. Making to a Client any untrue statement of a material fact or omitting a material fact necessary in order to make the statements made not misleading; 3. Engaging in any act, practice or course of business which operates or would operate as a fraud or deceit upon a client; or 4. Engaging in a manipulative practice with respect to a client, or 5. Engaging in any manipulative practice with respect to securities, including price manipulation, acting on or spreading false market rumors; or 6. Making use of any information that an employee may have become aware of by virtue of his/her relationship with a client organization.Such “inside information” cannot be used as the basis for any stock purchase or sale if the information is indeed non public in 1 nature and comes about through dialogue and interaction with an official at a client firm.(Please see the firm’s Insider Trading Policy for further information). Scope of the Code Persons Covered by the Code Due to the size of LA Capital and the firm’s general business structure, every employee of the firm (including interns), is considered both a supervised person and an access person.Generally, supervised persons are subject to the code of ethics and access persons are subject to both the code of ethics and additional specific reporting requirements. Family Members of LA Capital Employees Family members of LA Capital employees are considered access persons and are subject to the specific reporting requirements detailed in the Personal Trading section. For purposes of this code, family members are considered any relative by blood or marriage living in the employee’s household and any account in which the employee has direct or indirect beneficial interest (such as a trust). Standards of Business Conduct Conflicts of Interest As a fiduciary, it is the firm’s duty to attempt to avoid conflicts of interest and to fully disclose all material facts concerning a conflict that may arise, to any client.As a result, all conflicts and potential conflicts of interest should be reported to the Chief Compliance Officer upon hire or upon entering into any such relationship, whichever may come first.Each conflict will be examined by the CCO and the President of the firm to determine whether or not the conflict would be inconsistent with the interests of LA Capital and shall be subject to the implementation of appropriate “Chinese Walls” or other procedures to isolate such investment personnel from the investment personnel making decisions about trading in that company’s securities. The following are a list of possible conflicts: · Immediate family member works for: o broker-dealer o publicly traded company o service provider o client o regulatory agency 2 · Employee or family member serve on the board of directors of any publicly traded company · Any material, beneficial ownership or interest in any of the above · Executorship, trusteeship or power of attorney other than with respect to a family member. Proprietary Account Proprietary accounts will be traded after all client accounts in the event that the proprietary account is purchasing or selling securities that are available for purchase or sale in other client accounts. Disciplinary Events All employees are to promptly notify the CCO of his/her disciplinary history upon hire and in the event of any new legal or disciplinary action.The CCO is responsible for determining whether or not the information is material and must be reported to clients. Gifts and Entertainment A conflict of interest occurs when the personal interests of employees interfere or could potentially interfere with their responsibilities to the firm and its clients.The overriding principle is that employees should not accept inappropriate gifts, favors, entertainment, special accommodations, or other things of material value that could influence their decision-making or make them feel beholden to a person or a firm.Similarly, employees should not offer gifts, favors, entertainment or other things of value that could be viewed as overly generous or aimed at influencing decision-making or making a client feel beholden to the firm or the employee. · No employee may receive any gift, service or other thing of more than $100 value from any person or entity that does business with, or hopes to do business with LA Capital. No employee may give or offer to give any gift of more than $100 value to existing clients, prospective clients or any other entity that does business with or hopes to do business with LA Capital without the consent of the CCO. · No employee may provide or accept extravagant or excessive entertainment to or from a client, prospective client, or any person that does or hopes to do business with LA Capital.Employees may provide or accept a business entertainment event, such as dinner or a sporting event, of reasonable value, if the person or entity providing the entertainment is present. Prohibited Transactions Employees are prohibited from any of the following: 3 · Using knowledge about pending or currently considered securities transactions for clients to profit personally, directly or indirectly, as a result of such transaction, including purchasing or selling such security. · Disclosing to other persons any information about a client (including former clients), the client’s financial circumstances, the client’s security holdings, the client’s identity (unless the client consents), and any advice furnished to the client by the firm. · Engage in frequent trading of a mutual fund where LA Capital serves as adviser or sub-adviser.Frequent trading is defined as selling a position that was taken less than six months prior or repurchasing a position that was sold sooner less than six months prior.Appendix B lists the mutual funds where LA Capital serves as adviser or sub-adviser. Compliance Procedures Restricted Securities LA Capital does not allow purchases of the following: · Publicly traded security of a client (please see Appendix C for restricted list) · Initial Public Offering (IPO’s) In the event that any of the above securities are held prior to your employment with LA Capital, the firm will not require you to sell your shares, but will instead require pre-clearance and reporting of any and all of the above security types regardless of what other provisions of the code may exclude. Pre-Clearance Procedures All employees are required to get written pre-clearance before buying or selling stocks, mutual funds we sub-advise, options on stocks and any investments in limited offerings.A pre-trade authorization form (Appendix G) can be obtained from the Chief Compliance Officer and requires the signatures of either the Director of Trading or the Director of Implementation AND the Chief Compliance Officer.In the absence of the Chief Compliance Officer, a second signature may be obtained from the President of the firm.A standard approval is valid only until the end of the trading day for which approval was given or such shorter time as may be specified in the approval.If the trade was not executed at the end of the trading day, the CCO should be notified and another trade authorization needs to be completed for any subsequent days.All pre-trade authorization forms should be submitted to the CCO. In the event that the CCO requires pre-clearance, the second required signature must be obtained from the President of the firm. 4 Securities that Require Pre-Clearance Stocks, mutual funds we sub-advise, options on stocks and investments in limited offerings (ie. private placements, hedge funds) Securities that DO NOT Require Pre-Clearance ETF’s, Open-End Mutual Funds (we do not sub-advise), Closed-End Funds, Futures, Bonds, Options on broad market indices, Direct Obligations of the US Government, Bankers’ Acceptances, Bank CD’s, Commercial Paper, High Quality Short Term Debt Instruments, Repurchase Agreements, and Money Market Funds. Exemptions from Pre-Clearance · Purchases or sales pursuant to an automatic investment plan (LA Capital 401-k contributions, dividend reinvestment plans, etc.) · Purchases effected upon the exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuers, and sales of such rights so acquired · Acquisition of securities through stock dividends, stock splits, mergers, spin offs, and other similar corporate reorganizations. Disclosure of Personal Holdings Each employee must disclose to the CCO all personal security holdings where you have some beneficial ownership, be it direct or indirect, within 10 days of being hired and thereafter on an annual basis.This includes the security holdings of family members as listed on page 2.Please see Appendix D for an example of the Initial Holdings Report required upon hire and Appendix E for the Annual Report, required thereafter. Upon receipt of the reports, the CCO will review them for accuracy, cross checking them with other required documentation. Securities to be Reported on Initial and Annual Holdings Report LA Capital requires holdings in the following security types to be reported: · Stock · ETF’s · Mutual Funds we sub-advise · Closed End Funds · Options · Futures · Limited Offerings Holdings in the following security types DO NOT need to be reported: · Open-End Mutual Funds (we do not sub-advise) · Direct Obligations of the US Government · Bankers’ Acceptances · Bank CD’s · Commercial Paper · High Quality Short Term Debt Instruments 5 · Bonds · Repurchase Agreements · Money Market Funds Quarterly Transaction Reports Each employee must report to the CCO all personal security transactions where he/she has either direct or indirect beneficial ownership within 30 days of each calendar quarter end.This includes the securities transactions of family members as listed on page 2. Each employee must submit a report for all periods including those periods in which no securities or fund transactions were effected.A report shall be made on the Quarterly Transaction Report as demonstrated in Appendix F.Transactions may also be reported on a separate sheet of paper that contains the same information, attached to a signed and executed Report.Upon receipt of the reports, the CCO will review them for accuracy, cross checking them with other required documentation. Securities to be Reported on Quarterly Transaction Reports LA Capital requires transactions in the following security types to be reported: · Stock · ETF’s · Mutual Funds we sub-advise · Closed End Funds · Options · Futures · Limited Offerings Transactions in the following security types DO NOT need to be reported: · Open-End Mutual Funds (we do not sub-advise) · Direct Obligations of the US Government · Bankers’ Acceptances · Bank CD’s · Commercial Paper · High Quality Short Term Debt Instruments · Bonds · Repurchase Agreements · Money Market Funds · Transactions effected pursuant to an automatic investment plan (standard 401k contributions, dividend reinvestment, monthly automatic investment, etc.) Quarterly Personal Brokerage Statements Each employee shall supply to the CCO, on a timely basis, duplicate copies of all periodic statements for all personal securities accounts.This includes traditional brokerage statements, IRA’s, old employer 401-k’s, 529 plans, etc.Any account where the employee has either direct 6 or indirect beneficial ownership, that holds any of the securities listed below, must be reported. This includes the securities accounts of family members as listed on page 2.Reports submitted to LA Capital pursuant to this Code of Ethics will remain confidential except to the extent necessary to implement and enforce the provisions of the code or to comply with requests for information from government agencies. Required Duplicate Statements Statements that hold the following security types should be reported: · Stock · ETF’s · Mutual Funds we sub-advise · Closed End Funds · Options · Futures Statements that hold the following security types DO NOT need to be reported: · Open-End Mutual Funds (we do not sub-advise) · Direct Obligations of the US Government · Bankers’ Acceptances · Bank CD’s · Commercial Paper · High Quality Short Term Debt Instruments · Bonds · Repurchase Agreements · Money Market Funds Exempt Reporting Requirements Employees do not need to report with respect to any securities held in accounts where he/she has no direct or indirect influence or control.This includes accounts where the employee may have signed over all investment discretion to an adviser, broker or other trustee; accounts of adult children not living in the same household where the employee has no discretionary authority over the account, etc.If you are uncertain as to whether this exclusion applies to you, please see the CCO for further clarification. Certification of Compliance with Code of Ethics Each employee will at hire and annually thereafter, certify in writing that he/she has received, read and understood the Code of Ethics and any amendments made to it, and recognizes that they are subject to it; that he/she has complied with the requirements of the code; and he/she has reported all personal securities and transactions required to be reported pursuant to the requirements of the code. 7 This certification will be contained in the Annual Report (Appendix E).LA Capital will provide each employee with a copy of the current Code of Ethics, along with any amendments, upon hire and each year at the annual Code of Ethics training. Administration and Enforcement of Code Annual Review The CCO will review the Code of Ethics at least annually for its adequacy and effectiveness.Any material amendments to the code will be approved by the firm’s Board of Directors and the Board of Director’s of any mutual fund that LA Capital sub-advises.All amendments will be promptly communicated to firm employees. In addition, as fund sub-adviser, LA Capital will provide a written annual report to the board of directors of the funds we sub-advise that describes any issues arising under the code since the last report, including information about material violations of the code and sanctions imposed in response.This report will also include discussion of any waivers that might be considered important by the board and will certify that the firm has adopted policies and procedures reasonable designed to prevent access persons from violating the code. Recordkeeping All required documentation will be retained in accordance with the Rule 204-2 of the Investment Advisers Act.Please see the firm’s Books and Records policy for further information. Reporting of Violations Employees are required to report violations of the firm’s code of ethics promptly to the CCO.All such reports will be treated confidentially to the extent permitted by law and investigated promptly and appropriately.Retaliation against an individual who reports a violation is prohibited and constitutes a further violation of the code.In the event that the CCO is involved in the violation or is unreachable, violations should be reported to the President of the firm. A material violation of the Code of Ethics includes, but is not limited to: failure to receive pre-clearance for a reportable trade; trading in restricted securities; fraudulent misrepresentation of personal securities holdings or conflicts of interest; receipt or gifting of an excessive gift or entertainment event to a client, prospective client or any individual or entity who does business or hopes to do business with the firm; repetitive non-material violations for the same offense; non-compliance with applicable laws, rules and regulations; fraud or illegal acts involving any of the firm’s business; material misrepresentation in regulatory filings, internal books and records, clients records or reports; activity that is harmful to clients, including shareholders; and deviations from required controls and procedures that safeguard clients and the firm. 8 The CCO will promptly report to the firm’s Board of Directors all material violations of this Code of Ethics and the reporting requirements thereunder. Sanctions Any violations of the code may result in disciplinary action that the Board of Directors and the CCO deem appropriate, including, but not limited to a warning, fines, disgorgement, suspension, demotion or termination of employment.In addition to sanctions, violations may result in referral to civil or criminal authorities where appropriate. 9 Appendix A Definitions Access Persons – any supervised person who has access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of an reportable fund; or who is involved in the investment decision making process for a client, or who has access to such investment decisions for a client.Each employee of LA Capital is considered an access person. Automatic Investment Plan - a program in which regular periodic purchases or withdrawals are made automatically in or from investment accounts in accordance with a predetermined schedule and allocation.An automatic investment plan included a dividend reinvestment plan. Beneficial Ownership/Interest – shall be defined in, and interpreted in the same manner as it would be in determining whether a person is subject to the provisions of Section 16 of the Securities and Exchange Act of 1934, as amended and the rules and regulations thereunder which, generally speaking, encompasses those situations where the beneficial owner has the right to enjoy some economic benefit from the ownership of the security.A person is normally regarded as the beneficial owner of securities held in the name of his or her spouse or minor children living in his or her household. Closed-End Fund – A fund which does not continuously offer their shares for sale, but rather, sells a fixed number of shares at one time (in an initial public offering), after which the shares typically trade on a secondary market.The price is determined by the market and may be greater or less than the shares’ net asset value. Direct Ownership – The security is registered under your name.You receive all dividend checks and shareholder information directly. Fund– an investment company registered under the Investment Company Act. Indirect Ownership - The security is held through a bank or brokerage firm in the broker’s name for your benefit.Dividends are paid to that broker for distribution in accordance with your agreement with that broker. Initial Public Offering (IPO) – an offering of securities registered under the Securities Act of 1933, the issuer of which, immediately before registration, was not subject to the reporting requirements of sections 13 and 15 of the Securities Exchange Act of 1934. Limited Offering – an offering made to a few, select individuals that is exempt from registration under the Securities Act of 1933.(Hedge Funds, Private Placements, etc.) Proprietary
